Citation Nr: 1313975	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO. 08-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from an abdominal wall diastasis claimed as a result of left renal surgery performed by the VA Medical Center in Bay Pines, Florida in August 1986. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, where the RO reopened the claim and denied it on the merits. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In March 2011, the Board reopened the Veteran's claim and remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board. 


FINDINGS OF FACT

1. The Veteran has a current abdominal wall diastasis which has been medically attributed to left renal surgery performed at a VA Medical Center in August 1986. 

2. The preponderance of the competent evidence of record shows that the Veteran's abdominal wall diastasis is a reasonably foreseeable complication of his left renal surgery and is not due to fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an abdominal wall diastasis as the result of left renal surgery performed at a VA facility in August 1986 have not been met. 38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

However, if VCAA notice was not provided prior to the initial adjudication of the claim or if provided, was inadequate or incomplete, such an error can be "cured" by providing any necessary notice and then readjudicating the claim, including in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 2007. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. Follow up letters were issued in September 2008 and April 2011. The July 2007 and April 2011 letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. His claim was then readjudicated in the August 2009, September 2009, October 2009, and September 2012 SSOCs. See Mayfield IV; see also Prickett, 20 Vet. App. at 376. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in July 2007 and September 2011. The September 2011 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, and a complete review of the claims folder. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

This case was remanded in March 2011 so that additional records could be obtained, so he could undergo an examination, and so appropriate VCAA notice could be issued. Additional records were obtained and the Veteran underwent an examination, as noted above. 

Regarding VCAA notice, in the body of the remand, the Board noted that the RO denied the Veteran's claim using an older version of VA regulations. In its remand directive, the Board instructed the RO to provide proper VCAA notice regarding the current elements necessary to establish a 38 U.S.C.A. § 1151 claim as set forth in 38 C.F.R. § 3.361, the current governing VA regulation. The RO provided a VCAA notice letter in April 2011. It provided information regarding the elements of a claim for benefits under 38 U.S.C.A. § 1151. However, it did not inform the Veteran that 38 C.F.R. § 3.361 provides two examples of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on part of VA: (1) VA failed to exercise the degree of care that is expected of a reasonable health care provider or (2) VA furnished the care without Veteran's informed consent. 38 C.F.R. § 3.361 (2012). Although this specific information was not provided, the basic elements needed to substantiate a claim for benefits under 38 U.S.C.A. § 1151 were provided to the Veteran. There was substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (The Court has routinely affirmed Board decisions where it provides an explanation for any deviation in its remand instructions.).

In a December 2012 statement, the Veteran's representative argued that another remand is warranted because the September 2011 VA examination and opinion were too narrow. The representative argued that since the August 1986 surgery, the Veteran has received treatment from VA for his complaints related to the surgery. The Veteran wants another remand so an examiner could determine, "...if, at any point during treatment he received for his complaints, V[]A committed carelessness, negligence, lack of proper skill, error in judgment, or some similar instance of fault."  The representative argued that this was a reasonable request under Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons, the U. S. Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. In this case, another remand is not warranted based upon this argument. The Veteran is not arguing that his claim for an abdominal wall diastasis should include any disability that is encompassed by his description of symptoms. Rather, he is requesting that VA embark on a fishing expedition to determine if VA has committed negligence during the entirety of his treatment for his abdominal disability. The Veteran has not alleged any specific error on part of VA aside from his August 1986 surgery and provides no justification for this request. The duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim. Gobber v. Derwinski, 2 Vet.App. 470, 472 (1992). Another remand is not warranted based upon this argument. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 

38 U.S.C.A. § 1151 Claim

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A Veteran may be awarded VA compensation for disability caused by VA medical care in the same manner as if that disability was service-connected. 38 U.S.C.A. § 1151. A disability is considered a qualifying disability if it was not the result of the Veteran's willful misconduct and if it was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. Id. See also VAOPGCPREC 40-97.

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter. 38 C.F.R. § 3.361(b) (2012). To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a veteran received care and has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1) (2012);  , No. 2012-7075 (Fed. Cir. Jan. 31, 2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death and that, (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012). Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b) , as in emergency situations. 38 C.F.R. § 3.361(d)(1).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment. The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done. The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion. The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox. The patient or surrogate may withhold or revoke his or her consent at any time. 38 C.F.R. § 17.32(c). The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 3.361(d)(2), 17.32. 

The Veteran asserts that the VA surgeons who performed a left pyelolithotomy and pyeloplasty in August 1986 were negligent, and as a result he has additional disability in the form of an abdominal wall diastasis. 

The medical evidence of record shows that the Veteran has additional disability because of his August 1986 surgery. The record shows that after undergoing the surgery in August 1986, he was hospitalized in September 1986 for left abdominal pain and blood in his urine. In May 1987, he was diagnosed with chronic left flank pain. The record shows repeated complaints of left flank pain and an eventual diagnosis of an abdominal wall diastasis. 

In July 2007, the Veteran underwent a VA examination where he was diagnosed with a left abdominal wall diastasis. A CT scan showed atrophy of the left abdominal wall muscles. In an addendum opinion written in July 2007, the examiner opined that the Veteran's abdominal wall diastasis was caused by his August 1986 surgery because he did not have the condition prior to the surgery. The first mention of it was in May 1987. Further, the location of his abdominal wall weakness is proximal to his incision site and is not in an area of the abdomen known for congenital abdominal wall weakness. The examiner noted that abdominal wall weakness occurs as a complication in approximately 10 to 15 percent of all abdominal surgeries. Further, obesity is a "well known and common factor" for postoperative complications, and the Veteran was obese at the time of his surgery. 

Based upon the finding of the VA examiner, the Veteran has additional disability as a result of the August 1986 surgery performed at a VA Medical Center. The next step of the inquiry is to determine whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or, an event not reasonably foreseeable. 38 U.S.C.A. § 1151.

In September 2011, the Veteran underwent a second VA examination. The examiner diagnosed the Veteran with an incisional hernia, muscle wall herniation, and a left abdominal wall diastasis. The Veteran stated that his condition began with pain in July 1986. He was hospitalized for a few days and given medication. He was not told that he was scheduled for surgery and he "snuck out" of the hospital when he walked by the nurses' station and saw that an operation was scheduled without his knowledge. His pain reoccurred and he was hospitalized again in August 1986 and he underwent surgery. He reported that in the recovery room he was in so much pain that he was "yelling," and that the pain medication did not work. He noticed a bulge in his side and the physician informed him it would be gone in six months. However, the Veteran stated that it increased in size. Since that time, he experienced constant abdominal pain and wears an abdominal binder for support. He believes his disability was caused because the surgeon "cut wrong" in August 1986. He stated that he walked with a limp and used a scooter because of his abdominal wall condition. 

Upon examination, the examiner noted that the Veteran used fentanyl patches for pain relief and "[i]t appears that at least some of [his] chronic pain is due to a completely separate back condition with radiation to the left leg and not due to his claimed abdominal muscle condition, and thus these medications are only taken in part for his claimed abdominal muscle condition."  The examiner noted a nonpainful surgical scar and an abdominal wall "outpouching" in the left lower quadrant below the surgical incision that was slightly tender to palpation with overall good muscle tone. 

The examiner concluded that the Veteran was trying to link his low back pain to his abdominal wall condition and that there was no nexus between the two. The examiner explained that they were two completely separate medical conditions. There was no way to link his abdominal muscles to his lumbar spine or to the nerve roots coming from his lumbar spine because there was no anatomical linkage between the two regions. 

After a completely thorough review of the claims file with appropriate discussion of the relevant evidence, the examiner found that the Veteran's abdominal wall diastasis was a "recognized post-operative complication" which was conferred by the signing of the informed consent form. The examiner noted that this condition occurred in 10 to 15 percent of all surgical cases and is not the result of negligence, carelessness, lack of proper skill, error in judgment, or other similar instance of fault on part of VA. Further, no event occurred which was not reasonably foreseeable. The examiner noted that the Veteran was obese at the time of his surgery, "which only increased the probability of his having postoperative complications from abdominal surgery."  The examiner concluded that, "[i]t is unfortunate that the [V]eteran did not have an excellent outcome, but a less than excellent outcome is not the equivalent of careless negligence, lack of proper skill, error in judgment, or similar instance of fault...[.]" The opinion of the September 2011 examiner provides probative evidence against the Veteran's claim.

The Veteran's informed consent form is of record. On August 28, 1986, the day before his surgery, he signed a Standard Form 522, "Request for administration of anesthesia and for performance of operations and other procedures." The procedures were listed as a left pyelolithotomy and pyeloplasty and were described as the removal of a left kidney stone and plastic reconstruction of a narrowed ureter. The form was signed by the Veteran, the physician, and a registered nurse witness who was not part of the surgical team. 

The Veteran asserts that he has experienced constant abdominal pain since the August 1986 surgery, and he believes that it was caused by a negligent surgeon. He is competent to discuss observable symptoms, such as pain.  However, his assertion is less probative than the findings of the September 2011 VA examiner, a medical professional who conducted a thorough review of the record and provided an explanation for why the Veteran's abdominal diastasis was a reasonably foreseeable complication of the surgery performed in August 1986. While it is clear that he sincerely believes that his abdominal wall diastasis was caused by insufficient care received at the VA Medical Center in Bay Pines, Florida, as discussed above, the evidence of record does not establish that it was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or an event not reasonably foreseeable. As such, the Board concludes that the preponderance of the evidence is against the Veteran's claim. Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for an abdominal wall diastasis is not warranted. 


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an abdominal wall diastasis is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


